Citation Nr: 0529921	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-31 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for chronic atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

In October 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In October 2005, the Board sent a letter to the veteran 
regarding the receipt of medical evidence submitted in August 
2004 that was not accompanied by a signed written waiver of 
the RO's initial consideration of this additional evidence.  
In October 2005, the veteran submitted a waiver of the RO's 
initial consideration of this evidence.  Therefore, the Board 
will proceed with the appeal.
  

FINDING OF FACT

The veteran's cardiac disability causes a workload of greater 
than 7 METs but not greater than 10 METs that result in 
dyspnea, fatigue, angina, dizziness, or syncope; continuous 
medication is required; and there are four or fewer episodes 
of atrial fibrillation per year documented by 
electrocardiogram or Holter monitor.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for atrial fibrillation have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1. 4.7, 
4.20, 4.27, 4.104, Diagnostic Codes 7010 and 7011 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the initial rating 
assigned to the veteran's chronic atrial fibrillation, and as 
such, represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), summary published at 
69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly-raised issue.  With regard to the instant case, the 
Board finds that adequate 38 U.S.C. § 5103(a) notice was 
provided as to the original claim for service connection for 
chronic atrial fibrillation, and as such, the rating 
assignment issue on appeal falls within the exception for the 
applicability of 38 U.S.C.A. § 5103(a).

In April 2003, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  In addition, while the April 2003 notice 
letter did not specifically advise the veteran to provide any 
evidence in his possession that pertains to his claim, he was 
informed to either send information describing additional 
evidence or the evidence itself to VA.  The Board finds that 
the veteran was sufficiently put on notice as to the need for 
any available evidence to be received by VA and associated 
with the claims file, whether the evidence was in his 
possession, obtained by him, or obtained by VA.  In addition 
the Board notes that the April 2003 notice letter, which 
preceded the December 2003 rating decision, satisfies the 
timing element of the Pelegrini decision for the veteran's 
claim on appeal.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records identified by the 
veteran.  Further, the veteran was afforded a VA examination 
in connection with his claim.  The veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of his claim.  
As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for chronic atrial fibrillation.  As such, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected chronic atrial fibrillation 
has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 
7099-7011.  Atrial fibrillation does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under an analogous 
diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic 
code is "built-up" by assigning the first two digits from 
that part of the schedule most closely identifying the part 
of the body involved and then assigning "99" for the last 
two digits for all unlisted conditions.  Then, the disease is 
rated by analogy under a diagnostic code for a closely 
related disease that affects the same anatomical functions 
and has closely analogous symptomatology.  Therefore, the 
veteran's chronic atrial fibrillation is rated according to 
the analogous condition of sustained ventricular arrhythmias 
under Diagnostic Code 7011.

Under Diagnostic Code 7011, a 10 percent rating is warranted 
when a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or when continuous medication is required.  A 30 
percent rating is warranted when a workload of greater than 5 
METs, but not greater than 7 METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
rating is warranted when there is more than one episode of 
acute congestive heart failure in the past year; or, workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A rating of 100 percent is assigned for chronic 
congestive heart failure; or workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A rating of 100 percent also is 
awarded for an indefinite period from the date of hospital 
admission for initial evaluation and medical therapy for 
sustained ventricular arrhythmia; or for an indefinite period 
from the date of hospital admission for ventricular 
aneurysmectomy; or with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. § 
4.104, Diagnostic Code 7011.

One metabolic equivalent, or MET, is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note (2).

The Board has reviewed the medical evidence of record and 
concludes that the criteria necessary for assignment of the 
next higher (30 percent) evaluation under Diagnostic Code 
7011 have not been met.  This is so for the entire period 
under question - from April 21, 2003 to the present.  The 
evidence does not demonstrate a workload of not greater than 
7 METs which results in dyspnea, fatigue, angina, dizziness, 
or syncope.  At the veteran's February 2004 VA examination, 
the veteran was asked to complete a METs questionnaire.  On 
the basis of this questionnaire, the veteran's estimated METs 
level was 7.0 to 7.5.  The evidence also does not demonstrate 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  

Thus, considering the medical evidence of record, the veteran 
does not meet or nearly approximate the criteria for a 
disability rating higher than 10 percent under Diagnostic 
Code 7011.

The RO also considered the veteran's disability under 
Diagnostic Code 7010.  Under Diagnostic Code 7010, a 10 
percent evaluation is warranted for supraventricular 
arrhythmias with permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by electrocardiogram or Holter 
monitor.  A 30 percent evaluation is warranted for 
supraventricular arrhythmias with paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by electrogram or 
Holter monitor. 38 C.F.R. § 4.104, Diagnostic Code 7010.

The medical evidence of record fails to demonstrate atrial 
fibrillation with more than four episodes per year documented 
by electrocardiogram or Holter monitor.  In fact, at the 
February 2004 VA examination, the veteran stated that he had 
not had atrial fibrillation since about 1995.

The veteran has stated that if his condition were left 
untreated, he would be in continuous atrial fibrillation.  In 
fact, the veteran submitted a statement from Dr. CMR which 
indicated that the veteran had been treated through the years 
with chronic digoxin therapy which keeps the veteran in 
normal sinus rhythm most of the time.  Dr. CMR stated that if 
he were not to take the digoxin, he would be in atrial 
fibrillation at all times.  The Board does not dispute the 
veteran's claim that if he were not on medication, his 
disability would be worse; however, the fact remains that he 
is on medication which controls his atrial fibrillation and 
so the disability is rated accordingly.  In fact, the 
February 2004 examiner noted, "At this time, the veteran 
does not have a chronic disability due to his atrial 
fibrillation.  His atrial fibrillation has been well-
controlled for several years with the use of a single 
medication, Digoxin ..."  In addition, the requirement of 
continuous medication is one of the criteria for a 10 percent 
rating under Diagnostic Code 7011.

Accordingly, the Board finds the findings consistent with the 
10 percent in effect for the veteran's cardiac disability.  
The degree of impairment does not satisfy the criteria for 
the next higher rating.  38 C.F.R. § 4.7. As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for chronic atrial fibrillation is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


